ORDER
Upon consideration, it is ordered that the Motion for Clarification of Opinion or in the Alternative, Petition for Rehearing by Defendant-Cross-Appellees Comed, Inc., Medi-world, Inc. and Community Medical Systems Corporation, be and it is hereby denied, 619 F.2d 588 (6th Cir.).
No active judge having requested that a vote be taken on the suggestion of the Plaintiffs-Cross-Appellants, Norman H. Davis, et al., that its petition for rehearing be heard en banc, said petition was referred to the panel for determination by the Chief Judge.
Upon consideration, it is ORDERED that said petition for rehearing be and it is hereby denied.